The facts of this case are uncontroverted. On July 8, 1986, a multi-vehicle accident occurred at I-75 and Shephard Lane, in Hamilton County, Ohio. An unknown hit-and-run vehicle struck another vehicle and caused that intermediate vehicle to strike a third vehicle that was driven by appellee Billie *Page 379 
Brandenburg. Brandenburg's vehicle had no physical contact with the unknown hit-and-run vehicle. Brandenburg and his wife, however, were insured under an insurance policy issued to them by the appellant, Motorists Mutual Insurance Company. Among other things, the policy provided the following with respect to the coverage here in dispute:
"`Uninsured motor vehicle' means a land motor vehicle * * * which is a hit and run vehicle whose operator or owner cannot be identified and which hits: (a) you or any family member; (b) a vehicle which you or any family member are occupying; or (c) your covered auto."
The narrow issue to be determined is whether, under the specific terms of the policy, physical contact between the insured vehicle and the unidentified hit-and-run vehicle was necessary to afford coverage to the Brandenburgs.
The majority today holds that a "physical contact" requirement under the Brandenburgs' policy is met when an unidentified hit-and-run vehicle collides with an intermediate vehicle, and the intermediate vehicle, in turn, strikes the insured vehicle. See Drage v. Mantifel (1988), 49 Ohio App.3d 63,550 N.E.2d 183. Because I believe that direct physical contact between the hit-and-run vehicle and the insured vehicle is essential to trigger coverage under the applicable definitions set forth in the policy, I am unable to agree with the majority.
In my opinion, the majority's holding is contrary to StateAuto Mut. Ins. Co. v. Rowe (1986), 28 Ohio St.3d 143, 28 OBR 238, 502 N.E.2d 1008, the syllabus of which provides:
"An automobile liability insurance policy which provides coverage against injuries caused to an insured by an unidentified motorist may, consistent with R.C. 3937.18 and public policy, include a provision requiring actual physical contact between the insured or the vehicle occupied by him and the unidentified vehicle. (Travelers Indemnity Co. v. Reddick
[1974], 37 Ohio St.2d 119 [66 O.O.2d 259], 308 N.E.2d 454, approved and followed.)"
I am convinced that Motorists Mutual created here precisely what the Rowe holding explicitly recognized as a lawful restriction on coverage: a policy definition that, by its very terms, limited coverage to cases involving direct physical contact between an unidentified hit-and-run vehicle and an insured vehicle. In my view, such a conclusion is manifest from the use of the term "hit" in the context of the definition as a whole. See Deinlein v. State Farm Mut. Ins. Co. (Mar. 22, 1989), Hamilton App. No. C-880228, unreported, 1989 WL 25571 (holding that the term "strike," as used in a contractual definition of hit-and-run coverage, required physical contact between the hit-and-run vehicle and the insured vehicle). That term, in its given context, has "a plain and commonly understood meaning [that] ought not to be rationalized to a *Page 380 
different meaning in an attempt to avoid the results of reading [it as it is]." Reddick, supra.
I can find nothing uncertain or ambiguous about the use of the word "hit" in the policy to establish a requirement of direct physical contact. The contract between the parties simply does not insure against injuries caused by an unidentified motorist in the absence of direct physical contact. I am not willing, nor am I permitted, to rewrite the contract so as to extend coverage where none exists under the terms of the policy. I therefore dissent.